Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-23 (Group I) in the reply filed on 1/4/2022 is acknowledged.  Claims 24-25 (Group II) is hereby cancelled.
Specification
The disclosure is objected to because of the following informalities:
In ¶81, the term “catenated” should be replaced with ‘concatenated’ for consistency with the rest of the specification.
Claim Rejections - 35 USC § 112 or 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Enablement
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The independent claims recite the limitation “synchronizing…layers in the core deep learning model with the layers from the plurality of external deep learning models using quantum entanglement” which is subject matter not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  To satisfy the enable requirement of 35 U.S.C §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must teach 
Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed inventions when the enabling knowledge is not known in the art.  MPEP 2161.01(III) states (with emphasis added):  The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) ("ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification."); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) ("Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be 
Claim Rejections - 35 USC § 112(b) or 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
It is unclear how and what within the layers between deep learning models are synchronized.  For instance, are a certain number of nodes within layers being synchronized? Are weights, some or all, within layers being synchronized? Is everything or only part of what constitutes a layer being synchronized?  How are layers assigned to the quantum realm to be entanglement?  Various other questions arise from the claim language that does not particularly point out how and what is meant by “synchronizing…layers in the core deep learning model with the layers from the plurality of external deep learning models using quantum entanglement”.
Conclusion
When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it is not proper to reject such a claim on the basis of prior art.  See e.g., MPEP 2173.06.  Because the Examiner was unable to ascertain the metes and bounds (i.e., the scope) of the invention as claimed, the Examiner was unable to conduct a specific prior art search on the subject matter of these claims.  However, the Examiner did perform a general art search and, to the extent the Examiner understands the invention as claimed, the Examiner has compared the claims to the prior art, citing several references pertinent to creating deep learning models from combinations/concatenation of layers from other deep learning model as well as applying quantum entanglement to deep learning models.
The two most pertinent discovered prior art appears are as follows:
Scaling Human Activity Recognition via Deep Learning-based Domain Adaptation to Khan et al. describes the concept of selecting a layer from one deep learning model and concatenating that layer into another separate and distinct deep learning model.  Particularly, Khan teaches: selecting, by a computing device (Section IV…server with NVIDIA GPU and Intel Core processor), a layer from an external deep learning model (Section III and Algorithm I…Source domain CNN, construed to be an external deep learning model, and it’s softmax layer); concatenating, by the computing device, the selected layer from the external deep learning model to form a core deep learning model (Section III and Algorithm I…Target domain CNN is constructed, construed as a core deep learning model, by appending/concatenating softmax layer taken from source CNN); training, by the computing device, the core deep learning model (Section III and Algorithm I…target classier constructed using target domain CNN being trained).  Khan does not teach or suggest use of quantum entanglement.
Deep Learning and Quantum Entanglement: Fundamental Connections with Implications to Network Design to Levine et al. discloses the notion of applying quantum entanglement to deep learning models (see Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125